DISCIPLINARY PROCEEDINGS
PER CURIAM.
Respondent, David G. Haynes, was formally charged with having been convicted of criminal offenses which constitute serious criminal conduct involving violation of Rules 1.15 and 8.4(a)(b) and (c) of the Rules of Professional Conduct, and which adversely reflected upon his moral fitness to practice law under La.S.Ct. Rule XIX, Sect. 19B. The facts of Haynes’ criminal conviction show he was convicted by a jury of forgery, attempted forgery and unauthorized use of a movable valued at over $1000, arising from mishandling funds belonging to three clients. Haynes was sentenced to consecutive hard labor terms of 30 months, 18 months and 12 months, respectively, and was fined $1500 plus court costs on the unauthorized use charge, in default of which he was to serve six months in jail. Haynes’ prison sentences were suspended, and he was placed on four years’ supervised probation, one condition of which was that he serve 120 days in parish jail. His convictions and sentences were affirmed on appeal.
Haynes was placed on interim suspension by this Court by order dated September 16, 1993. Both the Hearing Committee and Disciplinary Board now recommend that respondent be disbarred. Upon review of the record of the Disciplinary Board’s findings and recommendations, and the record filed herein, it is the decision of the court that the Disciplinary Board’s recommendations be adopted.
Accordingly, it is ordered that the name of David G. Haynes be stricken from the roll of attorneys and that his license to practice law in the state of Louisiana be revoked effective from the date of his interim suspension, September 16, 1993. All costs of these disciplinary proceedings are assessed against respondent.
DISBARMENT ORDERED.